t c memo united_states tax_court dean g steele petitioner v commissioner of internal revenue respondent docket no filed date dean g steele pro_se blake ferguson and timothy lohrstorfer for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the continued petitioner's federal_income_tax in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is liable for taxes on nonemployee compensation and interest_income earned by him in whether petitioner is liable for additions to tax for failure_to_file a return and failure to pay estimated_tax and whether petitioner is subject_to a penalty under sec_6673 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in lakeland florida at the time the petition was filed for the year ended date petitioner earned the following amounts of nonemployee compensation from the following sources source of compensation amount phoenix home life mutual dollar_figure phoenix home life mutual big_number mutual of omaha insurance co big_number protective life_insurance co total big_number petitioner earned the following amounts of interest from the following sources during the year ended date continued tax_court rules_of_practice and procedure source of interest amount publix employee federal credit_union dollar_figure lexington federal total dollar_figure petitioner did not file a federal_income_tax return for the taxable_year ended date petitioner argues that the income_tax is not a direct_tax but an excise_tax he further suggests that the excise_tax is a tax on taxable activities and that the terms excise_tax and privilege_tax are synonymous he concludes that respondent has not submitted any evidence that petitioner has engaged in any privileged activities resulting in the requisite amount of income to incur a tax_liability for we begin by noting that respondent's determinations are presumed correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 petitioner did not file a federal_income_tax return for the taxable_year respondent determined and petitioner has agreed that petitioner earned nonemployee compensation and interest_income in this court as well as other federal courts has consistently and uniformly held for many years that compensation is income e g 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 760_f2d_1003 9th cir 737_f2d_439 5th cir 733_f2d_709 9th cir 687_f2d_264 8th cir affg tcmemo_1981_506 661_f2d_71 5th cir affg tcmemo_1981_122 640_f2d_1014 9th cir petitioner's arguments are basic protester rhetoric as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we need not say any more respondent's determination with respect to the deficiency and additions to tax is sustained we now consider respondent's motion for an award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v commissioner supra pincite petitioner's position as set forth in the petition as well as in the other documents that petitioner submitted consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies may have been delayed finally we are convinced that petitioner is and was at the time that he filed his petition well aware of the provisions of sec_6673 as demonstrated by the references to that section in correspondence between petitioner and respondent which was attached to respondent's motion nevertheless petitioner chose to ignore well-established precedent of this and other federal courts and pursue instead his protest agenda in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 to reflect the foregoing an appropriate order and decision will be entered
